Title: To John Adams from James Lovell, 12 April 1789
From: Lovell, James
To: Adams, John


          
            Boston April 12th. 1789
          
          Advised and even pressed, by Friends near me and at a Distance, “to go on to New York;—to be in the Way of soliciting, counteracting” and such kind of Measures respecting the Collectorship here, I am sure I need only say to you that my Duty lays in this County; and that the very Circumstance of quitting & neglecting it for the Purposes mentioned would be a very ill Proof of that Degree of Industry & Fidelity in my Branch of Employment which I make one of the surest Grounds of my Expectations from the New Government of being preferred, in any Case. But, Sir, I must not, on my own

Account, and more, on account of our worthy Friend Lincoln, conceal from you, that I have received a Letter, from a Senator who ought to be and probably is my real Well-wisher, which savours too much of the Jobbing Plotting Cutting & Carving of the Candidates themselves, that there may be an Union-of Force on their Part.— The letter shall speak for itself.— It accompanies This—and may be left at Brain-tree. For, I am told Portia is to remain there for a Time.
          The Debt alluded to in the letter is paid by Doct: Craigie, it was due from D Parker to me, and from Me to the Continent, because I had advanced the Money irregularly to furnish the Army.
          I had written to Mr. M. warmly in Regard to Lincoln— I have not a Line in answer to that Part, but a Postscript which in Spirit is totally against that as well as against my own Feelings in my own Case.
          Since I wrote to Mr. M or conversed with you, Infatuation has continued her Progress so far as to put Lincoln more plainly a Candidate before the Eyes of his Friends at a Distance. I have happily been a Witness to private Sentiments and public Acts of Friendship & Honor between You and Him mutually, while each has, at the Time, not known the others Doings.
          But, Sir, neither in his Case or my own do I, with you, expect private Friendship to opperate without full Coincidence of public Utility. It is this Sentiment which has made me write, with Confidence, to the President to our two Senators, and to some others, By those 3 Letters particularly I hope to be made known to the Gentlemen of the Senate who are Strangers to me.
          But, Sir, in Regard to Genl Lincoln, there is one Point of higher Importance than all others, which is that the President should not so far lessen his own Power in Nominations to Office, as to propose to the Senators a Cull of Numbers. He should nominate and they disapprove upon the Strength of their official Reputation.
          I could not, when writing upon my own Case, suggest this Idea to the President himself; but it is very important to Him, because it is very important to the Executive Supreme of our Constitution; and he should be very cautious how he lets his personal Modesty & Moderation impair that Fort: It is far from being too strong in its first Rearing.
          My Levities Gravities Ambiguities or whatever Else they may be termed are all under your Controul. You can forbid me to trouble you any more with them, in your exalted Station, and leave me humbly to esteem you in Silence as your devoted Friend.
          
            James Lovell
          
          
          
            Copy P.S. of Mr. Morris’s Letter
            “I think you and Mr. Gorham might, by conversing together, fix Mattars so as to draw together instead of being opposed to each other.”
          
        